Matter of Accime v Franklin (2016 NY Slip Op 04708)





Matter of Accime v Franklin


2016 NY Slip Op 04708


Decided on June 15, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
SANDRA L. SGROI
JEFFREY A. COHEN, JJ.


2015-01350
 (Docket No. V-2289-14)

[*1]In the Matter of Marie C. Accime, appellant,
vShenettra Franklin, et al., respondents, Rockland County Department of Social Services, respondent- respondent.


William A. Gerard, Palisades, NY, for appellant.
Thomas E. Humbach, County Attorney, Pomona, NY (Barbara M. Wilmit of counsel), for respondent-respondent.
Alexander Bursztein, New City, NY (Jacqueline Sands of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Rockland County (William P. Warren, J.), entered January 6, 2015. The order, after a hearing, denied the paternal grandmother's petition for custody of the subject child.
ORDERED that the order is affirmed, without costs or disbursements.
The subject child was removed from the custody of her parents by the Rockland County Department of Social Services (hereinafter the DSS) almost immediately after her birth and, since that time, has resided with foster parents. In a separate Family Court Act article 10 proceeding brought by the DSS against the child's parents, a finding of neglect was entered against each parent. The appellant, the child's paternal grandmother, commenced this proceeding pursuant to Family Court Act article 6 seeking custody of the child. Following a hearing, the Family Court denied the grandmother's petition. The grandmother appeals.
In adjudicating custody rights, the most important factor to be considered is the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167, 172; Matter of Jules v Corriette, 76 AD3d 1016, 1017). "As custody determinations turn in large part on assessments of the credibility, character, temperament, and sincerity of the parties, the Family Court's determination should not be disturbed unless it lacks a sound and substantial basis in the record" (Matter of Tori v Tori, 103 AD3d 654, 655; see Matter of Sanders v Ballek, 136 AD3d 676). Here, contrary to the grandmother's contentions, under the circumstances presented, the Family Court's determination denying her petition had a sound and substantial basis in the record and, thus, it will not be disturbed (see Matter of McKoy v Vatter, 106 AD3d 1090; Matter of Guzman v Pizarro, 102 AD3d 964, 965; Matter of Jules v Corriette, 76 AD3d at 1017).
LEVENTHAL, J.P., DICKERSON, SGROI and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court